Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 1 of 11




          EXHIBIT A
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 2 of 11
                                                                          1 of 10



       1                IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
       2                                MIAMI
                             CASE NO. 18-CR-20546-DPG-1
       3 _____________________________________________________________

       4      UNITED STATES OF AMERICA,
                               Plaintiff
       5             vs.                             November 6, 2018

       6      ASIF UDDIN,
                                 Defendant.
       7
           _____________________________________________________________
       8                           STATUS CONFERENCE

       9                 BEFORE THE HONORABLE DARRIN P. GAYLES

     10                    UNITED STATES DISTRICT COURT JUDGE
           _____________________________________________________________
     11
                                   A P P E A R A N C E S
     12
             FOR THE PLAINTIFF:       KEVIN J. LARSEN, AUSA
     13      UNITED STATES OF         United States Attorney's Office
             AMERICA                  99 NE 4th Street
     14                               Miami, FL 33132
                                      (305) 961-9356
     15                               Kevin.larsen@usdoj.gov

     16
             FOR THE DEFENDANT:       GERALD E. GREENBERG, ESQ
     17      ASIF UDDIN               MIKAYLA K. ESPINOSA, ESQ
                                      Gelber Schachter & Greenberg PA
     18                               1221 Brickell Avenue, Suite 2010
                                      Miami, FL 33131
     19                               (305) 728-0950
                                      Ggreenberg@gsgpa.com
     20                               Mikaylaespinosa@gsgpa.com

     21
            REPORTED BY:              GIZELLA BAAN-PROULX, RPR, FCRR
     22                               United States Court Reporter
                                      400 North Miami Avenue, 8th Floor
     23                               Miami FL 33128
                                      (305) 523-5634
     24                               gizella_baan-proulx@flsd.uscourts.gov

     25
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 3 of 11
                                                                          2 of 10



         1                            P R O C E E D I N G S

         2          (The following proceedings were held in open court.)

         3             THE COURTROOM DEPUTY:     Calling case number

         4 18-CR-20546, United States of America versus Asif Uddin.

10:28    5 Counsel, please state your appearances for the record.

         6             AUSA LARSEN:     Good morning.   Kevin Larsen on behalf of

         7 the United States.

         8             THE COURT:   All right.

         9             MR. GREENBERG:    Good morning, Your Honor.     Gerald

10:28   10 Greenberg and Mikayla Espinosa on behalf of the defendant, Asif

        11 Uddin.

        12             THE COURT:   All right.    Do you waive his presence for

        13 today?

        14             MR. GREENBERG:    Yes, Your Honor.

10:29   15             THE COURT:   All right.    So the parties had requested a

        16 sentencing hearing quite some time away from now.         I didn't

        17 understand the need for such a long continuance because there's

        18 the possibility of a Rule 35.       And I didn't understand the

        19 significance of how each sentence -- regarding his medical

10:29   20 license, so perhaps you'll explain that to me.

        21             MR. GREENBERG:    Thank you, Your Honor.   Let me address

        22 I guess the two separate areas.       First of all, with regard to

        23 his cooperation, and Mr. Larsen and I have spoken about this at

        24 length so I'm sure I'm not making any misrepresentations here

10:29   25 and you'll correct me if I do.
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 4 of 11
                                                                          3 of 10



         1             This is not a speculative situation where we're

         2 saying, hey, he might be cooperating; let's see how things go

         3 and give us all the time in the world.

         4             Dr. Uddin has provided -- and it's been said in open

10:30    5 court and detailed in our sentencing memorandum -- very clear

         6 -- and the government has said many times -- extremely helpful

         7 information regarding an individual named Senthil Ramamurthy,

         8 who is currently scheduled for this trial.

         9             I think barring any extremely-unforeseen

10:30   10 circumstances, the government would be moving for a reduction.

        11 And of course, as we all know, they don't want to commit to any

        12 number in advance, but I think it's fair to say it's going to

        13 be a very substantial reduction.

        14             His range is already -- his low end is already 24

10:30   15 months before any variances, any departures, any cooperation.

        16 So we could -- obviously I'm not presuming to predict what Your

        17 Honor would do, but I think there's probably some agreement

        18 there's a realistic chance that the cooperation will take him

        19 from the range serving custodial time to a non-custodial

10:31   20 sentence which is what we asked for in our memorandum.

        21             The reason it's particularly significant here because

        22 I understand there are -- I mean, one reason it's significant

        23 is I don't think anybody would want him serving time if the end

        24 result is some months down is going to be a non-custodial

10:31   25 sentence.
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 5 of 11
                                                                          4 of 10



         1           The other critical thing here is the status of his

         2 employment, his status as a medical resident.       As we said, he

         3 is in his residency now.    He is in Kansas.     If he is sentenced

         4 to time -- I mean, if he has to serve a custodial sentence,

10:31    5 perhaps unsurprisingly here, that is the end of his residency,

         6 and for all intents and purposes, the end of his medical

         7 career.

         8           If he does not have to serve time or if he is not

         9 sentenced to time, there exists a very good and real chance

10:31   10 that he's going to be able to continue with his residency and

        11 continue practicing.

        12           We have been working very closely with Kansas counsel

        13 and sort of a web of different entities in Kansas, the

        14 licensing board, the university, and the hospital where he

10:32   15 works.

        16           And given his cooperation, given his rehabilitation,

        17 given the fact that this happened before he was practicing

        18 medicine, there is a very real chance that he will be able to

        19 continue practicing.

10:32   20           So if we go and have a sentencing now without the

        21 benefit of the government reduction or without any credit for

        22 his cooperation, and he gets a custodial sentence, that's the

        23 end of the medical career; whereas, if we can put off some

        24 months, the government is able to file his motion.        And if he

10:32   25 then gets a non-custodial sentence, his medical career can
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 6 of 11
                                                                          5 of 10



         1 continue.

         2             I can go on more about some of the intricacies of

         3 keeping his license.       One of the people who you would be

         4 hearing from at his sentencing is one of the supervisors of the

10:33    5 program who would explain the work that he's done.

         6             He's in this unique rare, I would say, joint residency

         7 of mental health and internal medicine.       And there's a lot at

         8 stake for him here.      Whereas, if we can just give it those few

         9 months, I understand it's a -- it's not a very short delay.

10:33   10             I mean, in the grand scheme of his life it is, but I

        11 understand for court calendars, it's not.       But if we can put

        12 the sentencing off until right after Mr. Ramamurthy's trial, he

        13 can get the credit.

        14             And then everything can be taken into account, and

10:33   15 then we avoid the risk of his termination of his medical career

        16 before the Court has the opportunity to consider everything.

        17             THE COURT:   So I mean, I've already looked at the

        18 presentence investigation report.      I know that there were a

        19 number of -- not in front of me there -- a couple of defendants

10:33   20 that have already been sentenced.

        21             Absent the government's 5K1.1 motion, would this be

        22 one where the government would be seeking jail?

        23             AUSA LARSEN:    Your Honor, I do want to -- I don't want

        24 to disagree with Mr. Greenberg that this is a joint -- we would

10:34   25 jointly be saying no jail.      I mean, I think this is a serious
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 7 of 11
                                                                          6 of 10



         1 offense.     I'm not prepared to make a sentencing recommendation

         2 at this juncture.

         3            I think the guidelines, absent a 5K1.1 is 24 months,

         4 low end.     I can echo what Mr. Greenberg has stated about the

10:34    5 extent of cooperation.      He has been cooperative.    We do

         6 anticipate him being on important witness at the trial in

         7 February in front of Judge Altonaga.

         8            I am not in a position to know what that would

         9 ultimately yield, but I think given -- absent a 5K1.1, given

10:34   10 the role and the conduct, I mean, I think most prosecutors

        11 would say that some jail time is warranted.

        12            THE COURT:   Just remind me, the others who were

        13 sentenced one I think was really less culpable received --

        14            AUSA LARSEN:     He received -- he did receive in front

10:35   15 of Judge Moreno, I think he got five years of probation.

        16            He received less money, he was less culpable, paid off

        17 all the restitution.      I think that was probably what mattered

        18 the most to Judge Moreno at the time was the substantial

        19 payment or it was a significant payment of restitution at

10:35   20 sentencing.

        21            But he did get probation, so there certainly is

        22 precedent for a probationary sentence in this case.

        23            THE COURT:   Did that person have a cooperation

        24 agreement?

10:35   25            MR. GREENBERG:    Yes.   Yes.   There are three witnesses
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 8 of 11
                                                                          7 of 10



         1 that are cooperating.    I anticipate that the other cooperator

         2 will -- the government will be asking for a some period of

         3 incarceration of the other cooperator.      She's also an important

         4 witness in the case as well.     That's separate and apart from

10:36    5 what ultimately happens.    I am certainly sensitive to the

         6 impact it might have on the career of Mr. Uddin.        I mean, those

         7 are things that -- those are consequences that are foreseeable.

         8          THE COURT:     But of course, I'm in another courtroom so

         9 I don't have my computer here.     Is it Judge Williams -- there's

10:36   10 another sentencing coming up.

        11          AUSA LARSEN:    It's judge -- Judge Ungaro has the

        12 Jennifer Carbon, and she was the owner of the clinic.         So there

        13 was the clinic owner who was filing the prescriptions, forging

        14 prescriptions.   And then you had the two that are charged here,

10:36   15 Mr. Voeller and Dr. Uddin, who were essentially recruiting

        16 patients for Mr. Ramamurthy, who is admittedly is at the apex

        17 of this particular charged scheme.

        18          And Mr. Uddin is an important witness, and he provided

        19 the government with documents that are very helpful to the

10:37   20 government's case, and that will be reflected whenever the Rule

        21 35 -- I do anticipate a 35, and that will be reflected in the

        22 Rule 35 when that motion is made.

        23          I just am not in a position standing here today to say

        24 I am recommending no jail time.     That is way below the

10:37   25 guidelines that would be a variance, departure --
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 9 of 11
                                                                          8 of 10



         1             THE COURT:   And when is that trial scheduled?

         2             AUSA LARSEN:   February 19th.   I do believe, Your

         3 Honor, that would be a firm trial date.       I guess there's a

         4 possibility of a guilty plea.     Substantial discovery was

10:37    5 produced in the last couple of weeks.       We'll see.   But I do

         6 expect that trial to be firm.     Judge Altonaga has already

         7 continued the case once.

         8             THE COURT:   All right.   I'll grant the continuance.

         9 We'll set it for late February, on the 27th or the 28th.         All

10:37   10 right.

        11             We'll set the sentencing for February 28th, 2019, at

        12 9:30 a.m.

        13             I mean, I will say that reading the presentence

        14 investigation report and seeing Mr. Uddin's relevant

10:38   15 culpability to the others, I mean, if this was clearly a case

        16 of no incarceration, then I would probably just proceed.         But

        17 considering his role in the scheme, I can't say absent some

        18 significant cooperation, that a sentence not involving

        19 incarceration would be appropriate.

10:39   20             And I'm also mindful that these cases are being

        21 handled by different judges, and they are trying to figure out

        22 what appropriate sentences are, and so there are no unwarranted

        23 sentencing disparities.

        24             I think at this point without cooperation to sentence

10:39   25 Mr. Uddin to something that did not involve incarceration would
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 10 of 11
                                                                           9 of 10



         1 throw everything off.

         2             So I haven't made up my mind on a sentence, but I

         3 think I'll be better informed under these circumstances in late

         4 February.    All right.    Thank you.

10:40    5             AUSA LARSEN:       Thank you, Your Honor.

         6             MR. GREENBERG:      Thank you very much, Your Honor.

         7

         8

         9    (Thereupon, the above portion of the hearing was concluded.)

        10

        11                            *           *         *

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
Case 1:18-cr-20546-DPG Document 35-1 Entered on FLSD Docket 02/14/2019 Page 11 of 11



        1                            C E R T I F I C A T E

        2

        3               I hereby certify that the foregoing is an accurate

        4    transcription of the proceedings in the above-entitled

        5    matter.

        6



        8       02/01/2019             ______________________________

        9     DATE COMPLETED           GIZELLA BAAN-PROULX, RPR, FCRR

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
